United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-2398
                                    ___________

John D. Lockhart,               *
                                *
          Appellant,            *
                                *    Appeal from the United States
     v.                         *    District Court for the
                                *    Eastern District of Missouri.
Donna G. Adams, Registered      *         [UNPUBLISHED]
Nurse; Christian Kolom,         *
Health Services Administrator, *
                                *
          Appellees.            *
                           ___________

                        Submitted:     February 27, 1997

                           Filed: March 10, 1997
                                ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                           ___________


PER CURIAM.


     John D. Lockhart, an inmate at Farmington Correctional Center,
appeals   from    the    order      denying   his   motion   for   a   temporary
restraining order/preliminary injunction enjoining the disclosure
of his psychiatric records in this action brought under 42 U.S.C.
§ 1983.


     Finding     no    error   in    the   district   court’s1     finding   that
Lockhart has waived any psychiatrist-patient privilege by putting
his psychological condition into issue, we affirm the order.


     1
      The Honorable Charles A. Shaw, United States District Judge
for the Eastern District of Missouri.
-2-
See 8th Cir. Rule 47B.


A true copy.


     Attest:


          Clerk, U.S. Court of Appeals, Eighth Circuit.




                          -3-